Per Curiam.
—A jury may undoubtedly be sent out again to give an opportunity for correction in matters of obvious inadvertence : but it is a discretion to be tenderly exercised ; never to alter the substance of their verdict at the bidding of the judge. Here the damages were increased to give the plaintiff costs, on a suggestion which, if productive of the legal effect ascribed to it, ought not to have been made even in the course of the trial. In trover, the value of the property is ordinarily the measure of the damages; and whatever is given for this or for the detention, ought to be compensatory, and never with a view to affect the right of an appellant to pay or receive costs. The error, being an incident of the trial, ivas proper for a bill of exceptions, and for correction here.
Judgment reversed, and a venire de novo awarded.